Per Curiam.
The record discloses that at the 11 May Term, 1953, of the Superior Court of Guilford County, Greensboro Division, the defendant entered a plea of guilty of the offense of careless and reckless driving. Judgment was entered directing that she be confined in the common jail of Guilford County for a term of 60 days, the prison sentence to be suspended for two years on certain conditions, among which *120is this one: “(3) That she not operate a motor yehicle on the highways of this State for a period of six months.”
At the 27 July Term, 1953, Judge Armstrong, after hearing the evidence of the State and of the defendant, found as a fact that the defendant had operated a motor vehicle on the streets of Greensboro on 24 July, 1953, in violation of the foregoing condition, and thereupon judgment was entered directing that commitment issue requiring the defendant to serve the 60-day prison sentence.
The defendant gave notice of appeal to this Court. The record and case on appeal were duly docketed here. However, no brief has been filed. This works an abandonment of the exceptions and assignments of error (S. v. Hadley, 213 N.C. 427, 196 S.E. 361; S. v. Tuttle, 207 N.C. 649, 178 S.E. 76), and no error appears on the face of the record. S. v. Robinson, 214 N.C. 365, 199 S.E. 270; S. v. Hamlet, 206 N.C. 568, 174 S.E. 451. See Bell v. Nivens, 225 N.C. 35, 33 S.E. 2d 66. The motion of the Attorney-General to dismiss under Rule 28 is allowed.
Judgment affirmed.
Appeal dismissed.